Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 1 of 15

AO 106 (Rev. 04/10) Application for a Search Warrant é

 

Yer
UNITED STATES DISTRICT COURT (a, “29, ~ £)
‘ETO

<
for the O15 Mo O Cg
Northern District of Oklahoma Yo mitt Gy
OE, oth
In the Matter of the Search of ) 47
Briefly describe th to be searched
cridentff the person bp ncine and ackbvess) Case No. | ¥ = 17S* TPS
Hongjin Tan, 3312 Price Road, Apartment 5, Bartlesville, )
Oklahoma, 74006; A silver, 2013 Chevrolet Equinox,

Oklahoma Tag EVY-204, registered to Hongjin Tan
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

roper b ‘ched and give its location): : .
property fo be searched and give iis location) Hongjin Tan, 3312 Price Road, Apartment 5, Bartlesville, Oklahoma, 74006; A
silver, 2013 Chevrolet Equinox, Oklahoma Tag EVY-204, registered to Hongjin Tan

 

located in the Northern District of Oklahoma , there is now concealed (identify the
person or describe the property to be seized):
See Attached

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;

ow contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

Title 18, U.S.C. 1832(a)(2) - Theft of Trade Secrets

The application is based on these facts:

wm Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Lo Applicant Aignature
James Clinton Judd, SA/FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: l 2-7 _ Cpe hh. Qheyne

Judge 5 signaturel/
—,
City and state: ILA $a, O K Magistrate Judge Jodi F. Jayne

Printed name and title
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 2 of 15

—_

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I am a Special Agent with the Federal Bureau of Investigation, and have been so
employed since August of 1995. I am currently assigned to the Oklahoma City Division’s
Joint Terrorism Task Force, where I investigate multiple violations of Federal law, to
include the investigation of economic espionage and theft of trade secrets. I have gained
experience in conducting these investigations through training, seminars, and day-to-day
work related to investigations of this type.

The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

DESCRIPTION OF COMPANY A

Company A is a large international independent energy and petroleum corporation whose
business focuses on exploration and development of petrochemical products and by-
products and exploration and development of oil and natural gas. Company A’s
technology is critical to its business.

Company A protects its proprietary technology and processes through a multi-layered
strategy involving both physical security as well as password protected entrance into
varied computer systems.

COMPANY A’S PROPRIETARY TRADE SECRET INFORMATION
RELEVANT TO THIS AFFIDAVIT

Company A has a research facility in Bartlesville, Oklahoma, with its headquarters in
Houston, Texas. Company A sold and shipped, and intended to sell and ship, a product
called “Premium Coke” which was developed and processed through Company A’s
proprietary process, in interstate and foreign commerce.

Company A manufactures gasoline and aviation fuel in Bartlesville, Oklahoma, and its
Bartlesville facility is one of two refineries in the world to manufacture Premium Coke.
Premium Coke is a product used in cell phone batteries, lithium car batteries, and graphite
anodes (electrode through which current enters into a polarized electrical device —
graphite is painted onto a copper surface which allows an oxidation reaction to occur).

Company A has advised the FBI that the company has earned an estimated $1.4 to $1.8
billion from its sale of Premium Coke. Company A considers its methods of developing
Premium Coke to be trade secrets. The economic value of Company A’s methods of
developing Premium Coke is tremendously significant and of great value to competitors.
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 3 of 15

8.

10.

11.

12.

13.

14.

HONGJIN TAN

On 04/21/2017, Company A hired Hongjin Tan, a citizen of The People’s Republic of
China (now a Legal Permanent Resident of the United States), as a research engineer in
the battery development group in Bartlesville, Oklahoma. Among other things, Tan was
responsible for research and development of Company A’s battery program operation,
with the purpose of developing battery technology using Company A’s proprietary
processes.

In the resume Tan provided to Company A when he applied for employment, he listed
his education as receiving a Bachelor of Science Degree in Physics from Nanjing
University in Nanjing, China (2006), and he listed a Master’s Degree and Doctorate
Degree from the California Institute of Technology in Pasadena, California (2011).

COMPANY A CONTACT WITH THE FBI

On 12/13/2018, at approximately 12:19 p.m. Eastern Time, Micah Heilbrun, Special
Counsel for Company A, called the FBI National Threat Operations Center (NTOC),
formerly known as PAL, to report the theft of trade secrets. Heilbrun provided the below
information.

On 12/12/2018 at approximately 10:30 am., Tan contacted his supervisor, Chris
LaFrancois, and advised he was resigning from Company A and was serving notice of
his two weeks before leaving Company A. Tan told LaFrancois that he was returning to
China to be with his family as he is the only child to aging parents. Tan told LaFrancois
that he did not currently have a job offer, but was negotiating with a few battery
companies in China. As a result, LaFrancois informed his supervisor, Cathy Woody, of
Tan’s resignation.

Tan’s resignation prompted Company A to revoke his access to company systems, and
conduct a Systems Access review of Tan’s computer activity. The review was conducted
by Company A’s Information Technology (IT) Librarian Laura Allen- Ward. Allen-Ward
conducted the access review after learning of Tan’s resignation/access deactivation.

On 12/12/2018 at around 3:30 pm, Allen-Ward notified Woody of unusual access
research report access by Tan. The results of Tan’s computer activity at Company A
confirmed he had accessed hundreds of files, including research reports which, according
to Company A, Tan had no business accessing. The reports included not only how to
make Premium Coke, which, according to Company A, is a complicated and technically
difficult process, but also Company A’s plans for marketing Premium Coke in China and
in cell phone and lithium-based battery systems. These files included information that
Company A considers to be Trade Secrets.

Upon receiving this information from Allen-Ward, Woody determined Tan posed a
potential high-risk to Company A by being capable of possessing and/or revealing
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 4 of 15

15.

16.

17.

sensitive proprietary, trade-secret-protected information and decided to walk him out
immediately.

At Woody’s direction, LaFrancois located Tan and escorted him to LaFrancois’ office,
where they were met by Woody and Company A’s Research and Development Shift
Supervisor, Bryan Anderson. Woody told Tan he would not be allowed to come to
Company A to finish his two weeks of notice employment and was to leave Company
A’s property immediately.

Woody permitted Tan to re-enter his office (CPL 218) to finish sending an email to
Company A co-worker Neal McDaniel, after Woody reviewed the e-mail. Tan was also
permitted to take his personal bag and keys home. Both of these items were searched by
Woody and Anderson prior to Tan’s exit from the site. Tan’s personal bag was a laptop
knapsack.

Later that day, on 12/12/2018 at approximately 4:00 p.m., Tan sent the following text
message to Chris LaFrancois’ cell phone:

“Hi Chris. This is Hongjin. Cathy was asking if there is anything I have with me
associated with company IP. I have a memory disk that contains lab data that I plan
to write report on, and papers/reports I plan to read at home. Now that I have been
exited from (COMPANY A), can you check what is the best way of handling the
information and how sensitive they are? Can I still read the papers/reports from the
memory disk?”

18.

19.

20.

21.

In the above text message sent by Tan, Affiant believes his use of the letters “IP” referred
to “Intellectual Property”. Additionally, Affiant believes Tan confirmed he had data
belonging to Company A at his home which he intended to write a report(s) about, despite
the fact he had been barred from Company A’s property.

After receiving the above text from Tan, LaFrancois asked Tan to return the flash drive
(which Tan’s text message referred to as a “memory disk”) to Company A and informed
Woody of Tan’s requests.

At approximately 5:15 pm on 12/12/18, Tan returned to the Research Technology Center
at Company A where he provided a USB flash drive to LaFrancois. The USB Flash Drive
was Tan’s personal property, which he was not authorized to utilize within Company A’s
space. There is no record of Company A having issued a USB Flash Drive to Tan.

After receiving the USB Flash Drive from Tan, LaFrancois immediately gave the USB
flash drive to Company A’s Director of IT Shared Services, Dennis Betterton. Company
A believes that there was no break in chain of custody from LaFrancois to Betterton, who
has maintained control of the flash drive to date.
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 5 of 15

EVALUATION OF POTENTIAL LOSS OF COMPANY A’S TRADE SECRET
INFORMATION

22. Upon reviewing the USB Flash Drive, IT Director Betterton determined the following:

the USB Flash Drive that was in Tan’s possession outside of Company A’s control
contained data files that were owned solely by Company A, and;

data on the USB Flash Drive that was in Tan’s possession (in deleted and undeleted
files) contained research documents which would have a tremendous impact to
Company A in terms of technological and economic loss if they were to be shared or
given to a competing company. Each page of the accessed document(s) was marked
“confidential” and “restricted”.

23. During Betterton’s review, he determined the files which were deleted from the USB

Flash Drive, were deleted on 12/11/2018, the day before Tan’s resignation. Those deleted
files remained on the flash drive in unallocated space. Company A reviewed the deleted
files (in addition to files on the USB Flash Drive), and conducted a Risk Assessment for
the data. Company A’s Risk Assessment included assigning the files “Technology
Accessed Risk Levels.” Data found on the USB Flash Drive given to Company A by Tan
included documents that Company A assigned Technological Accessed Risk Levels

ranging from Low-Medium to Extremely High.

24. A portion of the Risk Assessment Summary and comments are as follows:

 

 

 

 

 

 

 

DOCUMENT | SUMMARY OF RISK ITEM | POTENTIAL HARM TO | TECHNOLOGY
ID COMPANY A ACCESSED
RISK LEVEL
204488297 Highly sensitive document that | Full erosion of (Company | Extremely High
details process to formulate A’s) premium coke
premium coke technology from | business. If disclosed
(Company A’s Refineries). This | outside (Company A),
technology cannot be utilized in | competitors with refinery
every refinery but discloses all | specifications could
of Company A’s optimizations | replicate (Company A’s)
and operating ranges necessary | premium coke.
to make premium coke.
228709681 Document details how Partial erosion of High
(Company A’s) premium coke | (Company A’s) premium
users could utilize the starting coke business. If
materials of (Company A’s) (Company A’s) customers
premium coke to make their gained access to this
own premium coke. If disclosed | information, it would allow
outside (Company A), this them to manufacture their
document will erode (Company | own premium coke

 

 
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 6 of 15

 

 

A’s) pricing and market share in
the premium coke business

 

 

 

 

25.

On 12/14/2018, Company A Special Counsel Heilbrun told Affiant that IT specialists for
Company A were able to ascertain Tan accessed Company A data over the period of the
last month, which Tan had no reason or authority to access. According to Company A IT
Specialists, Tan downloaded hundreds of files to multiple thumb drives or other
removable media. Tan did not report this access and was not granted authority by
Company A to download or remove this data from Company A. Tan turned in one USB
flashdrive but did not turn in any other removable media onto which he downloaded
proprietary information belong to Company A. This was determined from Company A’s
basic analysis assessment using commercially available computer forensic software. In
addition, on the one USB Flash Drive Tan did return to Company A, Tan had downloaded
trade secrets and then deleted those trade secrets prior to returning the Flash Drive to
Company A. Affiant believes Tan maintained possession of additional drives or other
removable media which contain trade secrets owned by Company A.

DESCRIPTION OF TAN’S CONTACT WITH COMPETITOR OF COMPANY A

26.

27.

28.

29.

30.

On 12/13/2018, Tan had dinner with his former co-worker at Company A, Neal
McDaniel. During this dinner, Tan told McDaniel he was leaving Oklahoma on
12/27/2018 to return to China. Tan told McDaniel that when he went to China in
September 2018, he interviewed for a Chinese company named Xiamen Tungsten
Corporation and had been in constant contact with the company since he was in graduate
school at The California Institute of Technology.

The following day (12/14/2018), McDaniel reported the conversation he had with Tan at
dinner to Cathy Woody.

According to the website for Xiamen Tungsten Corporation (www.cxtc.com), the
company is located in Xiamen, China. According to the online company profile (which
is available in Chinese and English) for Xiamen Tungsten, the company has “developed
two production lines so far, one for Li-ion battery cathode materials (such as lithium
cobalt oxide, ternary cathode material, lithium manganese oxide, lithium iron phosphate,
etc.) and the other for NiMH battery anode material (Hydrogen storage alloy).”

Upon reading the company profile for Xiamen Tungsten, Affiant believes the Xiamen
Tungsten Company could be considered a competitor of Company A’s in the area of
battery development and technology.

TAN’S FOREIGN TRAVEL
Affiant has located international travel records for Tan from the United States (U.S.)

Customs and Border Protection and U.S. Department of Homeland Security. These
records confirm that on 09/15/2018, Tan traveled from the Dallas/Ft. Worth, Texas

 
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 7 of 15

International Airport to Peking, China and arrived at the Beijing, China Capital
International Airport. Tan’s travel records also confirm that on 09/30/2018, he returned
to the Dallas/Ft. Worth, Texas International Airport via the Beijing, China Capital
International Airport.

COMPANY A’S PROTECTION OF ITS TRADE SECRETS

 

31. Company A's methods of developing premium coke were protected by Company A as
confidential and proprietary information. Company A considers this information to be a
trade secret (hereinafter referred to as the Trade Secret Information), which was used in
products sold and distributed in interstate or foreign commerce.

32. Company A used a number of reasonable measures to protect the Trade Secret
Information and its other confidential proprietary information, including the following:

- Company A restricted access to the controlled environment in Oklahoma where the
premium coke and battery research were conducted behind locked doors with magnetic
card readers, and only certain employees were granted access;

- Company A limited access to the Trade Secret Information to those who needed it to
perform their employment duties;

- Company A prohibited distribution of research products to other companies, persons,
or countries or for research;

- asacondition of their employment, Company A employees executed non-disclosure
and assignment agreements, which specifically referenced Company A's confidential
and proprietary information.

33. Company A implemented data security policies stipulating that all information created,
sent, received, or stored on Company A’s electronic resources was company property
and that all activity on Company A’s electronic resources was subject to monitoring.
Furthermore, these policies prohibited employees from transmitting, receiving, or storing
company information outside Company A’s electronic resources.

34, Affiant believes Tan was aware of Company A’s measures to protect their Trade Secret
Information due to the agreements he signed with Company A pertaining to Confidential
Information, Non-Disclosure and Intellectual Property.

35. As an example, in the Confidential Information, Non-Disclosure and Intellectual
Property Agreement signed by Tan on 06/19/2018, Tan agreed, among other things, that;

- without prior written consent of Company A, he would not “disclose, use, reproduce,
or transmit (except for the performance of his duties for Company A), or permit the
unauthorized disclosure, use, reproduction or transmission of any Confidential
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 8 of 15

Information during the period of his employment with Company A or at any time
thereafter”;

- he would not “upon leaving the employ” of Company A (Tan’s resignation was
accepted and in effect immediately upon serving it on 12/12/2018), take with him any
records, memoranda, drawings, pictures, models, papers, notebooks, reports, computer
disks or other similar media having Confidential Information in or on such media.

36. Additionally, Affiant believes Tan was reminded of his obligation, per signed agreement,
with Company A when he would log in to his work computer.

37. For example, when an employee of Company A begins to access their computer at work,
the following warning appears on a screen banner before the employee can log in:

“This is a private computer system to be accessed and used for (Company A) business
purposes. By accessing, using and continuing to use this system or device, you agree
to the terms of use. All access must be specifically authorized and used only in
accordance with all applicable (Company A) policies. Unauthorized access or use of
this system is prohibited and may expose you to liability under criminal and civil laws.
Absent a separate written agreement, all non-personal information and content you
create, store or collect on behalf of (Company A) or in the scope of your employment,
on this computer system is the sole property of (Company A). To the extent permitted
under local law, (Company A) reserves the right to monitor, access, intercept, records,
read, copy, capture and disclose all information received, sent through or stored in
this system or device, without notice, for any purpose and at any time.”

38. After the Company A employee successfully logs into Company A’s computer systems,
the exact same warning appears on the computer screen under the heading “LEGAL
NOTICE”.

39. Additionally, according to Company A’s Special Counsel Heilbrun, the wording in a
warning window described below appears anytime a Company A employee activates
Company A’s Virtual Private Network (VPN), which is a process which allows an
employee to access Company A’s computer systems remotely:

“When logging into (Company A’s) network(s) you agree to comply with all
applicable export control regulations. Further you agree you will not access
(Company A’s) network from any countries subject to comprehensive U.S.
Embargoes/Sanctions, including Cuba, Iran, North Korea, Sudan, or Syria.”

40. Heilbrun also advised it is not possible to successfully activate Company A’s VPN
without seeing the above described three warning banners.

41. Company A provided Tan’s address to Affiant as 3312 Price Road, Apartment 5,
Bartlesville, Oklahoma.
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 9 of 15

42. On 12/16/2018 at approximately 13:30 p.m., FBI Special Agent Ashley Dublin observed
Tan driving a silver, 2013 Chevrolet Equinox bearing Oklahoma License Plate EVY-024
to a restaurant in Bartlesville, Oklahoma from his residence at 3312 Price Road,
Apartment 5, Bartlesville, Oklahoma. According to employees at Company A, this is the
vehicle Tan routinely drove to his place of employment.

43. Affiant has obtained the registration for this vehicle from the Oklahoma Tax Commission
(OTC). OTC records confirm the vehicle bearing Oklahoma License Plate EVY-024 is
registered to Hongjun, Tan at 3312 Price Road, Apartment 5, Bartlesville, Oklahoma.

For the reasons stated above, Affiant submits there is probable cause to believe that Tan’s residence
(described in Attachment A) and vehicle (described in Attachment B) contain evidence of a crime;
contraband, fruits of crime, or other items illegally possessed; and property designed for use, intended for
use, or used in committing a crime; those crimes being violations of 18 U.S.C. § 1832(a) (Theft of Trade
Secrets). Such items include documents representing Trade Secret Information and proprietary
Information owned by and belonging solely to Company A, which is stored in and on computer
equipment, media, files and other formats (described in Attachment C), and any related
information in any form, such as hard copy formats such as print-outs, copies, or original paper
documents.

Respectfully submitted,

   

t*
Subscribed and sworn to before me this 4 day of December 2018.

—<G Jodi F. J&yne’

United States Magistrate Judge

 
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 10 of 15

Attachment “A”
Property to be searched

The premises to be searched is 3312 Price Road, Apartment 5, Bartlesville, Oklahoma
74006.The property to be searched is described as a two-story, attached apartment composed of a
brick exterior with a black shingle roof and exterior window on the second floor surrounded by
tan siding. The apartment has two windows on the first floor exterior trimmed in white. The front
door of the apartment is white in color with a paned window set in the door and the number “5”
set to the right of the door.
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 11 of 15

Attachment “B”
Property to be searched

The vehicle to be searched is a white, 2013 Chevrolet Equinox, Oklahoma Tag EVY-024,
registered to a Hongjin Tan, 3312 Price Road, Apartment 5, Bartlesville, Oklahoma
74006.The vehicle is further described as a white, four door sports utility vehicle with a round,
California Institute of Technology sticker in the rear window, and registration sticker number of
U392367 on the license plate.

10
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 12 of 15

L.

Attachment *C”
Property to be seized

All records relating to violations of 18 U.S.C. Section 1832(a)(2), those violations

involving Hongjin Tan and occurring after April 21, 2017, including:

a.

2s

Records and information relating to a conspiracy to defraud Company A as

referenced in the affidavit;
Records and information relating to an access of Company A computers;
Records and information relating to Company A;
Tan's
Records and information relating tothe e-mail accounts;

Records and information relating to the identity or location of the suspect;

Records and information relating to trade secrets, protected or confidential

information owned by Company A;
Records maintained on cell phone(s) on the premises of to be searched.

Computers or storage media used as a means to commit the violations described

above, including downloading confidential materials without authorization in violation of 18

U.S.C. § 1832(a)(2).

3.

For any computer or storage medium whose seizure is otherwise authorized by this

warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

11
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 13 of 15

a. evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,

photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;
c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to determine
the chronological context of computer access, use, and events relating to crime

under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime under

investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

12
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 14 of 15

i. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the

COMPUTER;

l. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

m. contextual information necessary to understand the evidence described in this

attachment.

4. Routers, modems, and network equipment used to connect computers to the

Internet.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

13
Case 4:18-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 12/19/18 Page 15 of 15

including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

14
